DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019, 10/23/2019, 11/12/2020, 01/27/2022 and 08/05/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al. (US 2010/0024946 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Yoshikawa teaches a tire having a circumferential belt layer 2b which includes the use of a plurality of cords 6-7 being coated by rubber, see FIG. 1, [0019], [0039] – (construed as an elastomer-metal cord composite obtained by coating, with an elastomer). The plurality of cords is provided in bundles of steel cords of at least 6 being disposed in a single row of parallel steel cords, see FIG. 1, [0015] – (construed as a metal cord composed of a bundle of two to ten metal filaments that are parallelly [AltContent: oval]aligned in a single row without being twisted together). 

    PNG
    media_image1.png
    695
    1461
    media_image1.png
    Greyscale


And the metal cords are disposed such that adjacent metal cords have a different pitch than one another with respect to (wrt) the axial direction of the tire, while the metal cords extend in the circumferential direction of the tire, see dash line in the figure above – (construed as the metal cord comprises at least one pair of adjacent metal filaments being different from each other in at least either of patterning amount and patterning pitch in a direction perpendicular to an extending direction of the metal filaments).
Regarding claim 2, Yoshikawa further teaches the patterning direction of a patterned metal filament in the metal cord corresponds to a width direction of the metal cord, see figure above.
Regarding claim 3, Yoshikawa further teaches the circumferential belt layer has a cord density of 20 cords/50 mm and where the entire circumferential layer 2b is coated with rubber, see Fig. 2, [0019], [0050]. Thus, the prior art teaches the adjacent metal filaments have an elastomer coating ratio of 100% per 50 mm which meets the claimed 10% or higher per 50 mm on a widthwise side surface of the metal cord. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 4-6, Yoshikawa further teaches at least one of the metal cords in the metal cord is a substantially straight single metal cord; and where the straight single metal cord and the patterned single metal cord are alternately arranged; and where the straight single metal cord arranged on the respective ends of the metal cord are each the straight metal filament, see figure above.
Regarding claim 8, Yoshikawa further teaches the circumferential belt layer has a cord density of 20 cords/50 mm and where the entire circumferential layer 2b is coated with rubber, see Fig. 2, [0019], [0050]. Thus, the prior art teaches the adjacent metal filaments have an elastomer coating ratio of 100% per 50 mm which meets the claimed 10% or higher per 50 mm on a widthwise side surface of the metal cord. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 9, Yoshikawa further teaches at least one of the metal cords in the metal cord is a substantially straight single metal cord, see figure above.
Regarding claim 10, Yoshikawa further teaches the straight single metal cord and the patterned single metal cord are alternately arranged, see figure above.
Regarding claims 11-16, 18-20, Yoshikawa further teaches a pneumatic tire comprising all of the claimed features as discussed in the rejections above.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamiya et al. (US 2010/0024946 A1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Imamiya teaches a tire having a belt layer 4 which includes the use of a plurality of single steel wires 40 embedded within a coat rubber, see Fig. 2, [0016] – (construed as an elastomer-metal cord composite obtained by coating, with an elastomer). The single steel wires are configured to be in a bundle of two being parallelly aligned in a single row without being twisted together, see Figs. 1-2 – (construed as metal cord composed of a bundle of two to ten metal filaments that are parallelly aligned in a single row without being twisted together). And as best depicted in Fig. 2, the bundle of single steel wire is disposed such that at least one pair of adjacent single steel wire is different from each other in at least either of patterning amount and patterning pitch in a direction perpendicular to an extending direction of the metal filaments; as depicted by the wire orientation within the dash line spiral diameters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2010/0024946 A1), as applied to claim 1 above and further in view of Kusumoto et al. (JP 2001-180223 A).
Regarding claims 7, 17, Yoshikawa does not explicitly disclose the metal filaments have a patterning amount of 0.03 to 0.30 mm and a patterning pitch of 2 to 30 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kusumoto similarly configured having a belt layer comprising corrugated metal monofilaments 11 discloses the corrugation has a height H – (construed as a patterning amount) of 0.10 - 0.20 mm and a pitch P of 20 – 100 mm, see [0019] - [0020] which meets the claimed patterning amount of 0.03 to 0.30 mm and a patterning pitch of 2 to 30 mm. Whereby such a configuration maintains a balance between strength/fatigue/steering stability properties of the cord material and manufacturing/molding of the cord material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749